Citation Nr: 0810352	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for jaw and dental 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to September 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Wichita, Kansas

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was injured during service in 
the 1965-1966 timeframe when he was in an automobile accident 
involving a truck and a bicycle.  He asserts that he suffered 
a concussion as well as trauma to his jaw/dental area.  VA 
has attempted to obtain inservice documentary evidence of 
this injury; however, the records do not confirm that it 
occurred.  In the informal hearing presentation, the 
representative alleged that the field hospital records had 
not been obtained, however, as noted, all service medical 
records have been requested in this case.  In addition, it 
was alleged that no attempts to verify if a Line of Duty 
investigation was conducted had been undertaken.  However, 
the veteran's service personnel records have in fact been 
obtained.  

In support of his claim, the veteran submitted a statement by 
A.L.R. who served with the veteran.  He stated that he was 
aware of the accident, it delayed the veteran's return to his 
unit, and the veteran received medical treatment.  The 
veteran also submitted private medical records showing 
current jaw disability.  In those records, it was noted that 
the veteran's disability had been "in a slow progression 
since a truck accident in Vietnam in the 1960s."  However, 
there is no indication that the veteran's medical records to 
include the service medical records were reviewed by this 
physician.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  The record before VA need only (1) contain competent 
evidence that the veteran has persistent or recurrent 
symptoms of current disability and (2) indicate that those 
symptoms may be associated with the veteran's active military 
service.  Duenas v. Principi, 18 Vet. App. 512 (2004). In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).  The Board finds 
that the low threshold has been met in this case.  
Accordingly, the veteran should be afforded a VA examination 
to determine if any current disability is attributable to 
service.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  Accordingly, this matter is 
REMANDED for the following actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority to 
include Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current jaw/dental 
disability.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current jaw/dental disability is 
related to service.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


